TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00470-CV


Yvonne Meadows, Appellant

v.

Texas Education Agency; Commissioner of Education Robert Scott; and Lake Travis
Independent School District, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-09-001611, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Yvonne Meadows filed her notice of appeal on August 2, 2010.  The
clerk's record and reporter's record were due in this Court on August 30, 2010.  On October 7, 2010,
the Clerk of this Court sent notice to appellant requesting that appellant make arrangements for the
clerk's record and submit a status report regarding this appeal, and that her appeal would be
dismissed for want of prosecution if she did not respond to this Court by October 18, 2010.  To date,
appellant has not responded to this Court's notice.  Accordingly, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 37.3(b), 42.3(b), (c).


						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Prosecution
Filed:   December 15, 2010